 



Exhibit 10.1
NOVEMBER 18, 2005
CONFIDENTIAL
Dr. Casey Case
605 Barroilhet Avenue
San Mateo, CA 94402
Dear Casey:
This document, upon your signature, will constitute the agreement between you
and Sangamo BioSciences, Inc. (the “Company”), on the terms of your separation
from employment (the “Agreement”). It is understood that both you and the
Company want to preclude any dispute arising out of your employment, your
separation, or any other matter involving you and the Company and also wish to
preserve the good will that exists between you and the Company.
Termination of Employment
1. Termination Date. You hereby submit your resignation as Vice President of
Research Operations and from all other offices and positions you hold with the
Company, effective November 18, 2005 (“Termination Date”). As of this date, your
employment relationship with the Company will terminate.
2. Consulting Services.
(a) During the period from the Termination Date through the earlier of March 18,
2006 and the date determined in accordance with Section 2(b) below (the
“Consulting Period”), you agree to serve as a consultant to the Company. In this
capacity, you will provide services as requested from time to time by the Chief
Executive Officer including transitioning research operations matters to the
Company’s executive officers. During the Consulting Period, you will perform
assignments as reasonably requested by the Chief Executive Officer, and use your
best efforts to promote the interests of the Company; however, it is not
expected that you will devote your full time to your consultancy.
(b) In the event you become an employee or a service provider to or obtain an
economic interest in (excluding ownership of less than 1% of the outstanding
stock of any publicly held company) a Competitor (as defined below), your
service as a consultant to the Company will immediately and automatically be
terminated without any action on the part of the Company. A Competitor shall
mean any business engaged in any phase of the business of researching,
developing, producing or selling nucleic acid binding proteins, gene regulation
or gene correction technologies or functional alternatives therefor.

 



--------------------------------------------------------------------------------



 



Dr. Casey Case
Page 2
What You Will Receive
3. Initial Severance Payment. You will receive a lump-sum cash payment from the
Company as soon as administratively practicable following the Termination Date
in an amount equal to $71,878 (the “Initial Severance Payment”). The Initial
Severance Payment shall be subject to the Company’s collection of all applicable
withholding taxes, and you will only be paid the amount remaining after such
withholding taxes have been collected.
4. Additional Severance Payments.
(a) In addition to the Initial Severance Payment, you will be entitled to
receive cash severance payments in an aggregate amount of $73,333 (the
“Additional Severance Payment”). The Additional Severance Payment shall be
subject to the Company’s collection of all applicable withholding taxes, and you
will only be paid the amount remaining after such withholding taxes have been
collected. Fifty percent (50%) of the Additional Severance Payment will be paid
on May 19, 2006, and the remaining 50% of the Additional Severance Payment will
be paid in two equal installments on June 19, 2006 and July 19, 2006,
respectively.
(b) You will not be entitled to receive any unpaid portion of the Additional
Severance Payment in the event you begin Employment with a Competitor prior to
the applicable payment date. The term “Employment” means providing services of
any kind for compensation, either as an employee or a consultant.
(c) The Company shall be entitled to reduce the amount of the Additional
Severance Payment by the amount of any cash compensation you earn though other
Employment between the Termination Date and July 18, 2006.
(d) Notwithstanding any provision to the contrary in this Agreement, no
Additional Severance Payment shall be made or paid to you prior to the earlier
of (i) the expiration of the six (6)-month period measured from the date of your
“separation from service” with the Company, as such term is defined in Treasury
Regulations issued under Section 409A of the Internal Revenue Code (the “Code”)
or (ii) the date of your death, if you are deemed at the time of such separation
from service a “key employee” within the meaning of that term under Code Section
416(i) and such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Code Section 409A(a)(2). Upon the expiration of
the applicable Code Section 409A(a)(2) deferral period, all payments deferred
pursuant to this Paragraph 4 shall be paid in a lump sum to you, and any
remaining payments due under this Agreement shall be paid in accordance with the
normal payment dates specified for them herein.

 



--------------------------------------------------------------------------------



 



Dr. Casey Case
Page 3
5. Benefits.
(a) After the Termination Date, you may elect to continue group health benefits
(i.e. medical, health and vision as currently enrolled) under COBRA. If you
elect COBRA coverage, the Company will reimburse you for such COBRA coverage at
the monthly rate of $1,667 until the earlier of July 18, 2006 or the date you
begin Employment or the substantial equivalent thereof with another company. In
the event that the Company’s health care coverage reimbursement payments would
result in the recognition of taxable income (whether for federal, state or local
income tax purposes) by you or your spouse or other eligible dependent, the
Company shall provide an additional cash payment to the affected party or
parties in an amount sufficient to cover the income and employment tax liability
resulting from such coverage and from the additional payment itself so that you
and your spouse and eligible dependents do not incur any out-of-pocket tax
liability with respect to such continued health care coverage (the “Gross-Up
Payment”). Notwithstanding the foregoing, in no event will the Gross-Up Payments
exceed $13,336 in the aggregate. Unless otherwise requested, you will be
reimbursed on a ratable basis each quarter.
(b) Notwithstanding any provision to the contrary in this Agreement, no Gross-Up
Payment shall be made or paid to you prior to the earlier of (i) the expiration
of the six (6)-month period measured from the date of your “separation from
service” with the Company, as such term is defined in Treasury Regulations
issued under Section 409A of the Internal Revenue Code (the “Code”) or (ii) the
date of your death, if you are deemed at the time of such separation from
service a “key employee” within the meaning of that term under Code Section
416(i) and such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Code Section 409A(a)(2). Upon the expiration of
the applicable Code Section 409A(a)(2) deferral period, all payments deferred
pursuant to this Paragraph 5 shall be paid in a lump sum to you, and any
remaining payments due under this Agreement shall be paid in accordance with the
normal payment dates specified for them herein.
6. Stock Options. During the Consulting Period, you will continue to vest in
your Company stock options in accordance with the terms of your Stock Option
Agreements and the Company’s 2000 and 2004 Stock Incentive Plans. Beginning on
the last day of the Consulting Period, you will have the limited time period
specified in each of your Stock Option Agreements to exercise your vested
Company stock options. Upon the expiration of such limited exercise period your
Company stock options will terminate and cease to be outstanding for any vested
option shares for which the options have not been exercised.

 



--------------------------------------------------------------------------------



 



Dr. Casey Case
Page 4
What You Are Agreeing to Release
7. General Release. In consideration for the foregoing benefits, payments and
other consideration, you agree to unconditionally and forever release and
discharge the Company and all of its related entities, officers, directors,
agents and employees, and each of them, of and from any and all debts, claims,
liabilities, demands and causes of action of every kind, nature and description,
whether known or unknown, including, but not limited to, any claim for salary,
stock options, severance, benefits, and any other form of compensation; claims
for breach of contract, breach of the covenant of good faith and fair dealing,
termination in violation of public policy or wrongful termination; negligence;
intentional torts; fraud and misrepresentation; any claim for breach of
fiduciary duty, whether as a shareholder or in any other capacity; and any
claims under federal, state or local law, including, but not limited to, the
Fair Employment and Housing Act, the California Labor Code, the Family Medical
Leave Act, the California Family Rights Act, the Age Discrimination in
Employment Act (“ADEA”), the Americans with Disabilities Act, and Title VII of
the Civil Rights Act of 1964, and any waivable clams under any workers’
compensation statute, which you have or may have or could assert against the
Company as of the Effective Date of this Agreement, including, but not limited
to, any claims arising out of or connected with your employment, the termination
of your employment, or your investment in the Company or ownership of the
Company’s stock.
8. Waiver of Claims. It is further understood and agreed that as a condition of
this Agreement, you expressly waive and relinquish all claims, rights or
benefits that you may have under California Civil Code 1542, which provides as
follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release which if
known by him must have materially affected his settlement with the debtor.”
Other Agreements
9. Employee Loan. You agree that you owe Sangamo the outstanding balance of your
loan with the Company, currently standing at $16,878. This amount will be
deducted from the Initial Severance Payment, in satisfaction of your obligation
under the loan.
10. Non-Disparagement.
(a) You agree that you will not make any negative or disparaging statements or
comments, either as fact or opinion, about the Company, including but not
limited to its employees, officers, directors, shareholders, vendors, products
or services, business, technologies, market position, financial statements,
financial condition, performance and other similar information.

 



--------------------------------------------------------------------------------



 



Dr. Casey Case
Page 5
(b) Company agrees that, as long as the following persons are employed by the
Company in such capacity — Edward Lanphier, President & Chief Executive Officer,
Dale Ando, Vice President, Therapeutic Development and Chief Medical Officer,
David Ichikawa, Senior Vice President, Business Development, Philip Gregory,
Vice President, Research and Greg Zante, Sr. Director, Finance & Administration
each will not make any disparaging statements or comments to any third party,
either as fact or as opinion, about you or your performance at the Company. This
provision is not intended to preclude such persons from providing truthful
testimony as may be required by law.
11. Proprietary and Confidential Information. You also agree to preserve as
confidential and not to use or disclose any Sangamo trade secrets, confidential
knowledge, data or other proprietary information relating to technology
customers, products, business plans, financial or organizational information or
other subject matter pertaining to any business of the Company or any of its
clients, customers, or licensees from this day forward. You agree to execute the
Proprietary Information, Inventions and Materials Agreement attached hereto as
Exhibit A.
12. Confidentiality. You agree that the terms of this Agreement are
confidential. It is therefore agreed that, unless compelled by law, you will not
reveal, discuss, publish or in any way communicate any of the terms or amount of
this Agreement to any person or entity, except to any of your attorneys, tax
consultants, professional representatives, spouse or other family member, and
any other person with a business need to know information concerning this
Agreement.
13. Waiver, Amendment and Modification of Agreement. No waiver, amendment or
modification of any of the terms of this Agreement shall be effective unless in
writing and signed by all parties. No waiver of any term, condition or default
of any term of this Agreement shall be construed as a waiver of any other term,
condition or default.
14. California Law Applies. This Agreement, in all respects, shall be
interpreted, enforced, governed by and construed in accordance with the laws of
the State of California applicable to contracts made and to be performed
entirely within such state, without regard to the choice-of-law or
conflict-of-laws principles of any jurisdiction.
15. Breach. You and the Company agree that, in the event of any breach of this
Agreement, the non-breaching party shall be entitled to pursue all available
legal and equitable remedies, including injunctive relief, and shall have the
right to recover reasonable attorneys’ fees and costs, unless otherwise provided
by law.
16. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

 



--------------------------------------------------------------------------------



 



Dr. Casey Case
Page 6
17. Headings Are Not Controlling. The headings used in this Agreement are for
the purpose of organization only and are not intended to inform, alter or
control the terms of this Agreement.
18. Facsimile Signature. Facsimile signatures on this Agreement shall be treated
as original signatures.
19. Complete and Voluntary Agreement. This Agreement, and any other agreement
referenced herein, sets forth the entire agreement between you and the Company
relating to the subject matter hereof. You warrant that you have read and fully
understood this Agreement; that you have had the opportunity to consult with
legal counsel of your own choosing and to have the terms of the Agreement fully
explained to you; that you are not executing this Agreement in reliance on any
promises, representations or inducements other than those contained herein; and
that you are executing this Agreement knowingly and voluntarily, free of any
duress and coercion.
Effective Date of the Agreement
20. Timeline for Considering, Signing and Revoking the Agreement. You understand
and agree that you have been provided a period of twenty-one (21) days within
which to consider whether you will execute this Agreement. The offer of this
Agreement shall expire on the twenty-second (22nd) day after you have received
it. If this day is a Saturday, Sunday or holiday recognized by the U.S. Postal
Service, the expiration date is extended to the next business day.
An executed Agreement must be delivered or mailed to Edward Lanphier, at Sangamo
BioSciences, Inc. on or before the twenty-first (21st) day after receiving this
Agreement. Unless you personally deliver the signed Agreement on or before this
date, it must be sent by a traceable overnight delivery service or traceable
overnight express mail and postmarked on or before this date (the end of the
twenty-first (21st) day after receiving this Agreement).
You have a limited period of seven (7) calendar days after signing to revoke
your acceptance of this Agreement. You must deliver or mail written notification
of revocation to Edward Lanphier at Sangamo BioSciences, Inc. Unless you
personally deliver the signed revocation within this seven (7) calendar day
period, it must be sent by a traceable overnight delivery service or traceable
overnight express mail and postmarked on or before the end of the seven
(7) calendar day period after signing this Agreement. This deadline will be
extended to the next business day should it fall on a Saturday, Sunday or
holiday recognized by the U.S. Postal Service.
Because of the revocation period, you understand that the payment requirements
of this Agreement shall not become effective or enforceable until the eighth
(8th) calendar day after the date you sign this Agreement (the “Effective
Date”).

 



--------------------------------------------------------------------------------



 



Dr. Casey Case
Page 7
Please confirm your agreement to these terms by signing the Agreement below and
returning the signed copy to me.
Very truly yours,

          /s/ Edward Lanphier      Edward Lanphier    President & CEO
Sangamo BioSciences, Inc.       

By signing this letter, I acknowledge that I have had twenty-one (21) days to
review this Agreement carefully, and to consult with attorneys or advisors of my
choice. I understand the terms of this Agreement and the significance of the
waivers that I have made, and I am signing this Agreement voluntarily and
without coercion.

     
/s/ Dr. Casey Case
Dr. Casey Case
November 18, 2005
Date

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Proprietary Information Agreement

 